Citation Nr: 1509844	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  11-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tension headaches, claimed as traumatic brain injury with headaches.

2.  Entitlement to a rating in excess of 30 percent for service-connected anxiety disorder, not otherwise specified.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2002 to August 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated April 2009, July 2010, and March 2012.  The April 2009 rating decision denied a compensable rating for service-connected psychiatric disabililty (then characterized as posttraumatic stress disorder (PTSD)), and an April 2011 rating decision granted a rating of 30 percent for service-connected anxiety disorder (formerly characterized as sleep disorder and PTSD) effective August 4, 2008, the date of the Veteran's claim for an increased rating.  The July 2010 rating decision denied entitlement to a TDIU.  The March 2012 rating decision denied entitlement to service connection for tension headaches, claimed as traumatic brain injury with headaches.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of service connection for tension headaches, claimed as traumatic brain injury with headaches, the Board observes that the Veteran's representative submitted a letter in January 2013, within one year of the issuance of the March 2012 rating decision.  In the letter, the representative asserted, "No rating decision or any future correspondence regarding [the claim for service connection for traumatic brain injury with headaches] has been sent to the Veteran or his representative" since the Veteran returned his VCAA notice response in January 2012.  The representative also requested an update on the status of the claim, and requested that the claim be adjudicated "as soon as possible."

The Board notes that a review of the letter notifying the Veteran of the March 2012 rating decision reveals that the Veteran's representative was not sent a copy of the rating decision.  In fact, the notification letter informs the Veteran, "We have no record of you appointing a service organization or representative to assist you with your claim."  The Veteran had submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in July 2009 appointing the representative listed on the cover page for "all VA disability claims."  The VA Form 21-22a was of record at the time of the issuance of the March 2012 rating decision and notification letter.

The Board finds that the January 2013 letter from the Veteran's representative may be reasonably construed as a timely notice of disagreement (NOD) as to the March 2012 rating decision's denial of service connection for tension headaches, claimed as traumatic brain injury with headaches.  Specifically, although the January 2013 letter does not mention the March 2012 rating decision, the request to adjudicate the claim "as soon as possible" may reasonably be construed as disagreement with any negative decision that may have been reached on the issue, and a desire for appellate review of the issue.  See 38 C.F.R. §§ 20.201, 20.302 (2014).  The Veteran and his representative have not been issued a corresponding statement of the case (SOC) for the issue.  As a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, the Veteran's representative should be provided a copy of the March 2012 rating decision, as it is apparent from the record that the Veteran's representative was never provided a copy of the rating decision.

With regard to the increased rating and TDIU claims on appeal, remand is required for further development.  A June 2014 SOC issued in relation to the TDIU claim lists in its "Evidence" section, "Treatment records, Tampa VA Healthcare System, dated March 23, 2011, to August 1, 2013" and "Treatment records, Gainesville VA Healthcare System, dated May 21, 2008 to June 2, 2014."  The record currently contains VA treatment records from the James A. Haley Veterans' Hospital in Tampa, Florida dated only in March 2011.  In addition, the record currently contains VA treatment records from North Florida/South Georgia Veterans Health System in Gainesville, Florida, dated only from July to September 2008, and from April to July 2009.  Thus, it appears that there are available VA treatment records from both the James A. Haley Veterans' Hospital and the North Florida/South Georgia Veterans Health System relevant to the appeal period that have not been associated with the record.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The increased rating and TDIU claims on appeal must therefore be remanded so updated VA treatment records, to include from the James A. Haley Veterans' Hospital and the North Florida/South Georgia Veterans Health System for all dates relevant to the appeal period, may be obtained and associated with the record.

The Board further finds that the Veteran should be afforded the opportunity to identify any outstanding private treatment records relevant to the matters on appeal so that those records may also be obtained and associated with the record.  In addition, on the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2014, the representative indicated that the Veteran planned to submit a VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran has not yet submitted a VA Form 21-8940.  On remand, the Veteran should be afforded another opportunity to submit this form.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a copy of the March 2012 rating decision.

2.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for tension headaches, claimed as traumatic brain injury with headaches, with a copy to his representative.  The Veteran should be informed that he must file a timely substantive appeal to perfect an appeal to the Board as to this issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate action must be completed.

3.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers relevant to the matters on appeal but not currently in the record, and a VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  All attempts to obtain records identified on the VA Form 21-4142 must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

4.  Request all VA treatment records, to include from the James A. Haley Veterans' Hospital and the North Florida/South Georgia Veterans Health System for all dates relevant to the appeal period, and associate the records with the record.

5.  Undertake any other development deemed warranted in view of the expanded record, to include obtaining any necessary VA examinations and/or opinions.

6.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




